—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order entered in Family Court determining that he is a juvenile delinquent and placing him in the custody of the New York State Office of Children and Family Services for a period of one year. Respondent was indicted as a juvenile offender (see, Penal Law § 10.00 [18]) in connection with a fire that destroyed his family’s home and caused severe damage to the house next door. Following a bench trial, County Court found respondent not guilty of arson in the second degree (Penal Law § 150.15) and guilty of arson in the fourth degree (Penal Law § 150.05 [1]). The court granted the People’s motion to remove the matter to Family Court for disposition. Respondent contends that the evidence, which is entirely circumstantial, is legally insufficient to support the conviction. We disagree. Our review of the legal sufficiency of the evidence “involve [s] only a legal assessment of whether inferences of guilt [can] be rationally drawn from proven facts” (People v Taylor, 94 NY2d 910, 911). *1007Viewing the evidence in the light most favorable to the prosecution, we conclude that “ ‘any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ ” (People v Contes, 60 NY2d 620, 621). (Appeal from Order of Erie County Family Court, Dillon, J. — Juvenile Delinquency.) Present — Wisner, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.